     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 1 of 31



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
EBONIA ELLIOTT-LEWIS,                  )
                                       )
                     Plaintiff,        )
                                       )           Civil Action
v.                                     )           No. 14-13155-PBS
                                       )
ABBOTT LABORATORIES, INC.,             )
                                       )
                    Defendant.         )
______________________________         )


                        MEMORANDUM AND ORDER

                           November 6, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Ebonia Elliott-Lewis brings this civil action pro

se against her former employer, Defendant Abbott Laboratories,

Inc. (“Abbott”). She claims Abbott terminated her in retaliation

for raising internal concerns about the company’s off-label

marketing and pre-approval promotion of its products. She

alleges retaliation under the False Claims Act (“FCA”) and

wrongful termination in violation of public policy. Both parties

have moved for summary judgment on the two claims.

     After hearing, the Court ALLOWS Abbott’s motion for summary

judgment (Docket No. 159) and DENIES Plaintiff’s motion for

summary judgment (Docket No. 164).


                                   1
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 2 of 31



                         FACTUAL BACKGROUND

     The following facts are undisputed except where otherwise

stated.

I.   Hiring and Expense Reporting Investigation

     Plaintiff joined Abbott Vascular, a division of Abbott, in

2010 as a medical science manager (“MSM”) assigned to the

northeastern United States. As an MSM, Plaintiff engaged with

healthcare professionals and customers, provided them with

medical and scientific data and information, and facilitated

opportunities for clinical research. The MSM position did not

involve sales responsibilities. Abbott instructed its MSMs that

they could proactively engage healthcare professionals and

customers in discussions about on-label clinic data updates and

safety and efficacy information. With certain restrictions, MSMs

could also respond to bona fide unsolicited requests from

healthcare professionals and customers for off-label

information.

     Plaintiff was supervised directly by Colleen Baird, the

national manager for medical science/medical affairs, and

indirectly by Dr. Krishna Sudhir, a divisional vice president,

and Dr. Charles Simonton, the chief medical officer. Plaintiff

received positive feedback, as well as cash bonuses, for

multiple projects she undertook during her employment at Abbott.



                                   2
      Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 3 of 31



      In the summer of 2012, Abbott’s Office of Ethics and

Compliance (“OEC”) investigated Plaintiff for suspicious expense

reporting. Plaintiff admitted to rounding her expenses to even

numbers, which she believed was consistent with the direction

she received from Abbott. During the investigation, she told the

OEC that she believed someone reported her to retaliate for a

transition in leadership within her department. The OEC found

that Plaintiff had violated Abbott’s Code of Business Conduct

and issued a written warning. The warning noted that Plaintiff’s

“professionalism was not maintained throughout the

investigational process” and that she “took on an argumentative

tone, in both the interview and follow up e-mails, bordering on

disrespectful.” Dkt. No. 161-2 at 2.

II.   Plaintiff’s Internal Complaints

      Throughout 2012 and 2013, Plaintiff raised concerns about

what she perceived to be three legal and ethical violations by

her colleagues. First, in late October 2012, Plaintiff spoke

with Dr. Sudhir about the relationship between Dr. Simonton and

an outside physician. Plaintiff told Dr. Sudhir that Dr.

Simonton was being very “aggressive” and “pushy” and that the

physician was uncomfortable with their interactions. Elliott-

Lewis Dep. 19:10-20:7. Plaintiff believed Dr. Simonton “seemed

to be offering things in exchange for trying to get [the

physician] to change his research conclusions[.]” Id. at 131:4-

                                    3
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 4 of 31



24. In the email exchange that prompted Plaintiff’s concern, Dr.

Simonton critiques the physician’s research findings and then

suggests the physician may want to collaborate further with

Abbott’s clinical team to analyze data held by Abbott.

     Second, in 2013, Plaintiff expressed concerns to Baird

about a presentation Baird was developing regarding a new

product called Absorb, a coronary stent. Because Absorb was not

FDA-approved at the time, Plaintiff was concerned the

presentation would have a promotional tone and include

statements about the product’s safety and efficacy. Plaintiff

explained that company policy did not permit pre-approval

promotion. It is unclear from the record whether anyone at

Abbott ever delivered this presentation.

     Third, Plaintiff spoke to Regina Deible, a new MSM hire who

had previously worked at Johns Hopkins University, about a

presentation she made about Absorb at a continuing medical

education (“CME”) conference in Las Vegas in October 2013.

Plaintiff expressed concern that Deible’s presentation suggested

she was still affiliated with Johns Hopkins with no financial

relationships to disclose and that the presentation included

pre-approval promotional content. Plaintiff believed Deible’s

presentation also violated Abbott’s policies because Abbott was

sponsoring the conference and MSMs were not supposed to give



                                   4
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 5 of 31



presentations or distribute printed materials at CME events

sponsored by the company.

III. 2013 Performance Review

     In December 2013, Plaintiff’s supervisors discussed laying

her off as part of a reduction in force. They acknowledged she

was “coming up to speed and has real talents for the team that

are different than the others” but also observed that she

“struggle[s] in clinical/cath lab settings” and wondered if she

was “the right fit.” Dkt. No. 161, Ex. 8 at 2. On January 11,

2014, Dr. Sudhir determined that Plaintiff should only get 75%

of her achievable performance bonus for 2013, the only employee

in the group to get less than 100%.

     Baird solicited feedback from Plaintiff’s other supervisors

in January 2014 in connection with her 2013 performance review.

Plaintiff received positive feedback for certain projects she

undertook during the previous year. However, Dr. Simonton

questioned her “relationship-building capabilities,” which he

believed to be a “core skill” for the job. Dr. Sudhir noted “the

strong perception [at headquarters] that she may not be the

right person for this role, from points of view of both

personality as well as educational background and interests” and

that she might be “a better fit for a career in device

development rather than medical affairs.” Dkt. No. 161-2 at 17.

In her summary, Baird wrote that the “feedback received has been

                                   5
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 6 of 31



mixed, and growth areas were identified.” Id. at 21. While she

praised Plaintiff’s work ethic and knowledge, she noted that

Plaintiff was sometimes “confrontational, insular and

inflexible” and might “work[] better as an individual

contributor, rather than truly as a team player.” Id.

     Baird planned to discuss the performance review with

Plaintiff during a prescheduled trip together on February 12,

2014. However, because Baird was still finishing the review, the

two did not have their formal evaluation meeting that day. Baird

did express to Plaintiff some of her concerns about her

performance. Plaintiff told Baird that she believed she received

negative feedback because Dr. Simonton wanted Deible, the new

hire from Johns Hopkins, to have her job due to her better

social relationships with physicians. Although she did not say

this to Baird, Plaintiff believed that her supervisors wanted

someone who could more easily speak with doctors about off-label

marketing and pre-approval promotion. Plaintiff told Baird that,

if social relationships were so important for the job, she

should not have been hired in the first place and asked to be

laid off to allow her to escape her noncompetition agreement and

find another job. According to Baird, Plaintiff “became

combative and confrontational,” “told [Baird] she did not think

she was a good fit” for the job, and “asked to be laid off.”

Dkt. No. 161-1 at 3-4.

                                   6
      Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 7 of 31



IV.   Compliance Report and Investigation

      The day after Baird and Plaintiff’s meeting, on February

13, 2014, Plaintiff filed a compliance report with the OEC,

saying she had been “harassed” by Dr. Simonton, Dr. Sudhir, and

Baird starting with the expense reporting investigation in June

2012. She stated in her report that she thought her managers

were assigning projects within her territory to Deible and

excluding her from trainings. Plaintiff believed her supervisors

were trying to push her out because she refused to participate

in unlawful marketing, namely pre-approval promotion of Absorb

and off-label promotion of Xience, another coronary stent, but

could not recall whether she mentioned this in her report. Her

report also included her concerns about the relationship between

Dr. Simonton and the outside physician and included an email

exchange between the two as supporting evidence.

      The OEC opened an investigation and assigned James Curcio,

an employee relations manager within the human resources

department (“HR”), to communicate with Plaintiff about her

harassment claim. Curcio and Plaintiff met for the first time on

February 24. Curcio and Plaintiff exchanged numerous

communications over the next few weeks about Plaintiff’s

allegations that her supervisors were harassing and trying to

replace her. After Baird sent Plaintiff her final performance

evaluation on February 27, for example, Plaintiff told Curcio

                                    7
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 8 of 31



that she thought the evaluation’s “tone ha[d] been altered to be

especially negative in response to [her] retaliation/harassment

complaint.” Elliott-Lewis Dep. 93:4-18. Curcio arranged a call

with Plaintiff, Baird, and Dr. Sudhir to discuss her performance

evaluation and expectations going forward. After the call,

Plaintiff expressed frustration with the way Baird and Dr.

Sudhir were managing her workload and the duties within her

territory.

     On March 2, Plaintiff emailed Curcio about what she called

“key events surrounding Abbott Vascular’s evolving tolerance for

noncompliance in the form of medical device off-label promotion

(reference Code of Federal Regulations under 21CFR812.7) and

pre-approval promotion (reference Code of Federal Regulations

under 21CFR801.4).” 1 Dkt. No. 161-3 at 46. Plaintiff explained

that Dr. Simonton encouraged her and other MSMs to “proactively

discuss off-label topics” with physicians to increase revenue

for the division. Id. at 47. She also expressed concern that no

one had reached out to her about these allegations. Id.


1 Plaintiffs’ citations should be reversed: 21 C.F.R. § 812.7
provides in relevant part that “[a] sponsor, investigator, or
any person acting for or on behalf of a sponsor or investigator”
cannot “[p]romote or test market an investigational device”
prior to FDA approval, while 21 C.F.R. § 801.4 provides in
relevant part that if “a manufacturer objectively intends that a
device . . . is to be used for conditions, purposes, or uses
other than ones for which it has been approved, . . . [the
manufacturer] is required . . . to provide for such device
adequate labeling that accords with such other intended uses.”
                                   8
        Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 9 of 31



     On March 4, Curcio told Plaintiff that Abbott had assigned

Peter Schutzel to investigate her allegations of regulatory

violations. Over the next few weeks, Plaintiff emailed Curcio

and Schutzel about these allegations, including that she

believed Deible’s presentation at the CME conference violated

company policy.

V.   Leave of Absence and Termination

     Plaintiff began to experience physical symptoms from the

stress of her dispute with her managers, including difficulty

sleeping, loss of appetite, and a cough. On March 12, Plaintiff

emailed Baird about her medical issues and explained that she

was seeking help from a mental health professional and would be

unavailable for a few days. Baird expressed concern about

Plaintiff’s health and asked her to contact the Leave Center to

request formal medical leave if she was going to be out for more

than five days. Plaintiff returned to work for only one day on

March 19. She applied for medical leave on March 21 to begin on

March 24. Her doctor submitted a medical certification stating

that she could return to work by May 1 or earlier if she felt

well.

     While Matrix, an independent claims administrator, was

evaluating Plaintiff’s medical leave request, Plaintiff noticed

that Abbott updated the performance goals listed on her profile

in its employment management system. The new goal read as

                                      9
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 10 of 31



follows: “Increase Absorb’s penetration into the PCI

[percutaneous coronary intervention] market (Achieve Plan

Revenue).” Dkt. No. 163, Ex. 56. Plaintiff believed this goal

was improper because Absorb was not FDA-approved and she was not

supposed to engage in pre-approval promotion in her role as an

MSM. She did not speak to any of her managers about this

concern. According to Baird, this performance goal was company-

wide, focused on promoting Absorb in international markets where

it had already been approved, and did not apply to Plaintiff or

other MSMs. Baird cited an email from March 2014 in which she

proposed the “penetration” goal be replaced for the MSM team

with a goal to “Achieve 12 interactions at Absorb III and Absorb

IV sites to support study awareness.” Dkt. No. 161-1 at 3-4.

     Matrix denied Plaintiff’s medical leave request on April 21

because the certification from her doctor did not contain

objective medical evidence supporting an inability to work.

Matrix informed Plaintiff it would reconsider the denial if she

provided additional medical evidence. Nevertheless, Rena

Jacobsen, an HR specialist at Abbott, was able to approve

Plaintiff for family leave on April 23, retroactive to March 24

and effective through May 1 -- the date the doctor said she

could return to work. Pursuant to Abbott’s policy, Plaintiff was

paid for the first forty hours of her family leave but not for

the rest.

                                   10
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 11 of 31



     The next day, Plaintiff, who apparently had not received

notice of her approval for family leave, emailed Jacobsen about

the denial of her medical leave request. Plaintiff explained

that she requested leave due to her stress from Abbott’s failure

to address her compliance report and the retaliation she

suffered from management because of her opposition to engaging

in illegal activity. She stated that she had not resigned her

position but could not work for a company that required her to

engage in illegal conduct. She asked whether Abbott had

terminated her.

     Plaintiff repeated these same allegations and questions in

another email on April 30 to Jacobsen, on which Curcio was

copied, specifically mentioning that her compliance report

raised “definitive evidence of an egregious, company-supported

federal False Claims Act and Anti-Kickback Statute violation.”

Dkt. No. 161, Ex. 32 at 7. She asked Jacobsen to issue back pay

and place her on “paid leave” until the company concluded its

investigation. Plaintiff testified that her reference to “paid

leave” was a request to use paid vacation days, but she did not

use the word “vacation” in her email. She also stated in her

email to Jacobsen that she could “not return to work for

managers who have made performing illegal acts a condition of

[her] employment.” Id. Jacobsen explained to Plaintiff that she

was communicating with her about her medical leave and did not

                                   11
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 12 of 31



know anything about her allegations regarding the company’s

marketing practices. She informed Plaintiff that, except for the

first forty hours, her leave was unpaid and she was expected to

return on May 2 unless she submitted an updated medical

certification from her doctor.

     On May 2, Plaintiff informed Jacobsen that she believed

Abbott’s decision not to pay her during her leave was unlawful

retaliation for her compliance report. She again asked Jacobsen

to issue back pay and place her on paid leave until the company

concluded its internal investigation. She wrote that “the type

of paid leave, for me, is irrelevant.” Id. at 5.

     Plaintiff did not return to work on May 2 or submit

additional medical evidence to support an extension of her

leave. Curcio emailed her on May 6 with three options: 1) return

to work, 2) submit her letter of resignation, or 3) submit

additional medical documentation. Plaintiff responded two days

later repeating that she could not “return to work for managers

who have made performing illegal acts a condition of [her]

employment” and asking for written confirmation that Abbott had

terminated her. Id. at 3-4. Curcio replied that he was

interpreting her email as a resignation and would notify her

manager that her employment was terminated effective May 9.

     On May 12, Plaintiff explained to Curcio that she had

accrued 120 hours of vacation time before her termination that

                                   12
      Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 13 of 31



the company had not allowed her to use when her family leave

ended. She wrote that she attended a doctor’s appointment on May

8 but was terminated before she could provide additional medical

documentation. Curcio responded that her remaining vacation days

would be paid out as a lump-sum.

VI.   Procedural History

      Plaintiff filed a sealed qui tam complaint against Abbott

on August 12, 2014. In her capacity as relator, she brought

claims on behalf of the United States for violations of the FCA

(Count I) and AKS (Count II). She also alleged on her own behalf

that her termination was unlawful retaliation under the FCA

(Count III). The United States declined to intervene.

      On March 28, 2016, the court (Talwani, J.) allowed Abbott’s

motion to dismiss all three counts. See Elliott-Lewis v. Abbott

Labs., Inc., No. 14-cv-13155, 2016 WL 9244128, at *5 (D. Mass.

Mar. 28, 2016). The court dismissed the FCA claim because, while

Plaintiff alleged that Abbott engaged in illegal off-label

marketing and pre-approval promotion of Absorb and Xience, she

failed to plead any specific false claims to the Government that

resulted from this illegal conduct. Id. at *2-3. Similarly, the

court dismissed the AKS count because Plaintiff did not allege

any specific false claims or illegal remuneration paid to

physicians. Id. at *4. Finally, the court dismissed the FCA

retaliation claim because the complaint did not allege that

                                    13
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 14 of 31



Plaintiff engaged in protected activity, as the concerns she

raised did not involve claims for payment and thus could not

reasonably have led to an FCA action. Id. at *4-5.

     After some procedural maneuvering not relevant to the

motions at issue, including an aborted appeal of the dismissal

order to the First Circuit, Plaintiff moved for leave to amend.

In addition to the three counts in the original complaint, the

proposed amended complaint added a claim for wrongful

termination in violation of public policy (Count IV).

     On May 5, 2017, the court denied Plaintiff’s motion to

amend as to Counts I and II (the FCA and AKS claims) but allowed

the motion as to Counts III and IV (the FCA retaliation and

wrongful termination claims). See Elliott-Lewis v. Abbott Labs.,

Inc., No. 14-cv-13155, 2017 WL 1826627, at *7 (D. Mass. May 5,

2017). Plaintiff’s proposed amended complaint alleged two FCA

theories. First, she claimed that Abbott’s pre-approval

promotion of Absorb for use in the heart and leg was tantamount

to unapproved clinic trials that violated federal human subject

protection regulations, compliance with which is a precondition

for Medicare’s payment of routine clinical trial costs. Id. at

*2. The court found this theory futile because Plaintiff failed

to allege that any physician actually implanted Absorb into a

leg, did not list any claim submitted to Medicare based on

implantation into a leg, and the regulations Plaintiff alleged

                                   14
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 15 of 31



Abbott violated were not actually preconditions to Medicare

payments (so she did not allege causation). Id. at *2-4. Second,

Plaintiff alleged that Abbott promoted Xience for off-label use

in patients with diabetes mellitus. Id. at *4. The court also

found this theory futile because the complaint did not allege

any causal link between the promotional materials Abbott

distributed to physicians and any decision by those physicians

to use an Xience stent to treat a diabetic patient and did not

explain why this off-label use was not reasonable and necessary.

Id. at *4-5.

     As to Count II, the AKS claim, the court held that the

proposed amended complaint, like the original complaint, failed

to allege any form of remuneration paid to physicians or any

specific false claims submitted as a result of that

renumeration. Id. at *5. On the other hand, the court determined

that Plaintiff’s amendments to her FCA retaliation and wrongful

terminations claims were not futile because she pled that she

raised internal complaints that specifically alleged FCA

violations involving activities with which she had first-hand

experience and regulatory violations she in good faith believed

were criminal. Id. at *5-7.

     Abbott moved to dismiss Count IV on the basis that the

wrongful termination claim was duplicative of her FCA

retaliation claim. See Elliott-Lewis v. Abbott Labs., Inc., No.

                                   15
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 16 of 31



14-cv-13155, 2018 WL 1122359, at *1. The court denied the motion

to dismiss, explaining that, while the FCA retaliation claim

related to reporting false or fraudulent claims for payment from

the United States, the wrongful termination claim included

allegations that she was discharged for raising concerns about

public welfare relating to off-label and pre-approval promotion

of the stents. Id. at *1-2.

     On August 13, 2018, Plaintiff’s attorney moved to withdraw

from the case, citing “a significant difference of opinion in

the manner in which this case should be handled, and to a

deterioration in the attorney-client relationship.” Dkt. No. 104

at 1. The court allowed him to withdraw and temporarily stayed

the case to allow Plaintiff to find a new lawyer. Plaintiff was

unable to secure new counsel, and the Court denied her motion to

enter final judgment on her qui tam claims to allow her to file

an appeal. After discovery and transfer of the case to this

Court, the parties filed cross-motions for summary judgment on

the FCA retaliation and wrongful terminations claims.

                               DISCUSSION

I.   Summary Judgment Standard

     Summary judgment is appropriate when there is “no genuine

issue as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

issue exists where the evidence “is such that a reasonable jury

                                   16
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 17 of 31



could resolve the point in the favor of the non-moving party.”

Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87 (1st

Cir. 2018) (quoting Cherkaoui v. City of Quincy, 877 F.3d 14,

23-24 (1st Cir. 2017)). A material fact is one with the

“potential of changing a case’s outcome.” Doe v. Trs. of Bos.

Coll., 892 F.3d 67, 79 (1st Cir. 2018). “The court must view the

facts in the light most favorable to the non-moving party and

draw all reasonable inferences in [its] favor.” Carlson v. Univ.

of New Eng., 899 F.3d 36, 43 (1st Cir. 2018). When the parties

cross-move for summary judgment, the court must evaluate each

motion “separately, drawing inferences against each movant in

turn.” Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 21

(1st Cir. 2018) (quoting EEOC v. Steamship Clerks Union, 48 F.3d

594, 603 n.8 (1st Cir. 1995)).

     The burden on a summary judgment motion first falls on the

movant to identify “the portions of the pleadings, depositions,

answers to interrogatories, admissions, and affidavits, if any,

that demonstrate the absence of any genuine issue of material

fact.” Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377 (1st

Cir. 2018) (quoting Borges ex rel. S.M.B.W. v. Serrano-Isern,

605 F.3d 1, 5 (1st Cir. 2010)). If the movant meets this “modest

threshold,” the burden shifts to the non-movant to “point to

materials of evidentiary quality” to demonstrate that the trier

of fact could reasonably resolve the issue in its favor. Id. The

                                   17
      Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 18 of 31



court must deny summary judgment if the non-movant “adduces

competent evidence demonstrating the existence of a genuine

dispute about a material fact.” Theriault v. Genesis HealthCare

LLC, 890 F.3d 342, 348 (1st Cir. 2018).

II.   Abbott’s Motion for Summary Judgment

      A.   FCA Retaliation (Count III)

           1.    Legal Standard

      The FCA imposes civil liability on anyone who “knowingly

presents, or causes to be presented, a false or fraudulent claim

for payment or approval” to the federal government. 31 U.S.C.

§ 3729(a)(1)(A). The FCA also “bars an employer from retaliating

against an employee ‘because of lawful acts done . . . in

furtherance of an [FCA action] or other efforts to stop 1 or

more violations of [the FCA].’” Guilfoile v. Shields, 913 F.3d

178, 187 (1st Cir. 2019) (second alteration added) (quoting 31

U.S.C. § 3730(h)(1)). This anti-retaliation provision aims “to

prevent companies from discouraging potential relators from

coming forward.” Harrington v. Aggregate Indus. Ne. Region,

Inc., 668 F.3d 25, 30 (1st Cir. 2012). A successful FCA

retaliation claim requires proof “that 1) the employee’s conduct

was protected under the FCA; 2) the employer knew that the

employee was engaged in such conduct; and 3) the employer

discharged or discriminated against the employee because of his

or her protected conduct.” Guilfoile, 913 F.3d at 187-88

                                    18
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 19 of 31



(quoting United States ex rel. Karvelas v. Melrose-Wakefield

Hosp., 360 F.3d 220, 235 (1st Cir. 2004)).

     Protected conduct includes any activity “that ‘reasonably

could lead’ to an FCA action,” such as “investigations,

inquiries, testimonies or other activities that concern the

employer’s knowing submission of false or fraudulent claims for

payment to the government.” United States ex rel. Booker v.

Pfizer, Inc., 847 F.3d 52, 59 (1st Cir. 2017) (quoting Karvelas,

360 F.3d at 237). While “the question of whether the

employer engaged in conduct that could run afoul of the FCA is a

necessary component of this inquiry,” the plaintiff need not

prove that the employer actually violated the FCA. See

Guilfoile, 913 F.3d at 188 & n.9 (emphasis omitted). The conduct

the plaintiff objects to or reports, however, must relate to the

submission of false claims. See Booker, 847 F.3d at 60.

Accordingly, when a plaintiff’s FCA retaliation claim is based

on a contractual, regulatory, or statutory violation, she must

provide some reasonable basis for believing that the violation

caused the submission of false claims and was material to the

payment of any claims. See Guilfoile, 913 F.3d at 194-95 & n.18.

     The employer knowledge prong requires that the plaintiff’s

protected conduct put the employer on notice of “a reasonable

possibility” of FCA litigation. Maturi v. McLaughlin Research

Corp., 413 F.3d 166, 173 (1st Cir. 2005). While “the employer

                                   19
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 20 of 31



need not know that the employee has filed or plans to file a qui

tam action,” it must be aware “that the plaintiff is engaged in

protected conduct.” Karvelas, 360 F.3d at 238-39. As to the

third element, the First Circuit has assumed without deciding

that a plaintiff must show that his protected activity was the

but-for cause of an adverse employment action. See United States

ex rel. Hamrick v. GlaxoSmithKline LLC, 814 F.3d 10, 18 (1st

Cir. 2016).

     In evaluating FCA retaliation claims on summary judgment

where there is no direct evidence that the employer retaliated

against the plaintiff due to her protected conduct, courts

employ the familiar McDonnell Douglas burden-shifting framework.

See Harrington, 668 F.3d at 31. Under this framework, the

“plaintiff first must set forth a prima facie case of

retaliation.” Id. If the plaintiff clears that “low bar,” the

burden of production shifts to the employer “to articulate a

legitimate, nonretaliatory reason for the adverse employment

action.” Id. at 31-32. Once the employer has articulated a

legitimate, nonretaliatory justification, “the plaintiff must

assume the further burden of showing that the proffered reason

is a pretext calculated to mask retaliation.” Id. at 31. At the

third and final step, a court “looks to the record as a whole to

determine whether there is sufficient evidence of ‘pretext and

retaliatory animus’ . . . to create a genuine issue as to

                                   20
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 21 of 31



whether retaliation was the real motive.” Id. (quoting

Mesnick v. Gen. Elec. Co., 950 F.2d 816, 827 (1st Cir. 1991)).

          2.    Analysis

     Abbott argues that Plaintiff cannot show that she engaged

in protected conduct under the FCA because there is no

reasonable connection between the conduct about which she

complained and the submission of false claims within the purview

of the FCA. Plaintiff raised a host of concerns about Abbott’s

conduct throughout her employment with the company. Most

involved what she considered harassment from her supervisors and

violations of company policy by Baird, Deible, and others, which

had nothing to do with the submission of false claims to the

Government and are therefore not protected conduct.

     Plaintiff contends that she engaged in protected conduct

when she filed her compliance report and followed up with Curcio

and Schutzel with concerns that Abbott was engaging in pre-

approval promotion of Absorb and off-label marketing of Xience

in violation of federal regulations. This argument is foreclosed

by the First Circuit’s decision in Booker. See 847 F.3d at 60.

There, the court reasoned that “[e]vidence that an employee

objected to or reported receipt of instructions to promote a

drug’s off-label use, absent any evidence that those objections

or reports concerned FCA-violating activity such as the

submission of false claims, cannot show at the summary judgment

                                   21
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 22 of 31



stage that the employee engaged in conduct protected by the

FCA.” Id. Even if a plaintiff complains about violations of

regulations that are a requirement for reimbursement by Medicare

and Medicaid, such violations are “not actionable under the FCA

in the absence of actual fraudulent conduct,” and reporting such

violations falls “outside the purview of the FCA’s anti-

retaliation provision.” Id.

     Plaintiff’s concerns focused exclusively on the company’s

alleged violations of company policies and federal regulations,

not on the fraudulent submission of claims to the Government.

While the “law does not require a plaintiff to connect all of

the dots between alleged [regulatory violations] and fraud on

the government,” United States ex rel. Lokosky v. Acclarent,

Inc., 270 F. Supp. 3d 526, 533 (D. Mass. 2017), “there must be a

reasonable connection between the alleged conduct and the

submission of claims within the purview of the FCA.” Guilfoile,

913 F.3d at 195.

     Plaintiff’s theories of how the misconduct she reported led

to the submission of false claims are too attenuated to

transform her complaints about regulatory violations into

protected conduct under the FCA. For Xience, Plaintiff claims

that Dr. Simonton improperly pressured a physician to change his

research conclusions and that Abbott then used his research to

promote Xience off-label for diabetes patients, which caused the

                                   22
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 23 of 31



submission of false claims. For Absorb, Plaintiff raises two

theories. First, she rehashes an argument the court found failed

to state a substantive claim under the FCA: that Abbott was

promoting Absorb for use in the leg even though it was only

approved for clinical trials in the heart. Second, she claims

that Abbott improperly promoted Absorb to doctors before it

received FDA approval, including through Deible’s 2013 CME

presentation and the directive Plaintiff alleges she received to

“[i]ncrease Absorb’s penetration into the PCI market (Achieve

Plan Revenue).”

     Plaintiff has not shown any violations of the FCA. For

example, there is no evidence the physician actually changed his

results in response to Dr. Simonton’s pressure or that Abbott

used his allegedly falsified research in its marketing materials

for Xience. Nor does Plaintiff show any connection between the

alleged unlawful pre-approval marketing of Absorb and the

submission of false claims to the Government.

     In sum, Plaintiff has not established that she engaged in

protected conduct under the FCA because she complained primarily

about her relationship with her managers, violations of company

policy, and regulatory violations that have an unlikely

connection to the submission of fraudulent claims to the

Government. Abbott is therefore entitled to summary judgment on

Count III, and the Court need not address the parties’ arguments

                                   23
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 24 of 31



concerning the other elements of an FCA retaliation claim or the

other steps of the McDonnell Douglas burden-shifting framework.

     B.   Wrongful Termination in Violation of Public Policy
          (Count IV)

          1.    Legal Standard

     “The baseline common law rule in Massachusetts is that an

employer may lawfully terminate a relationship with an at-will

employee at any time – for any reason, for no reason, and even

for a reason that might be seen by some as unwise or unkind.”

Murray v. Warren Pumps, LLC, 821 F.3d 77, 89 (1st Cir. 2016).

Massachusetts law recognizes an exception to this rule to

“protect[] at-will employees from terminations that conflict

with sufficiently important and clearly defined public

policies.” Id. Courts interpret this public policy exception

narrowly to avoid altering the baseline rule of at-will

employment. Barbuto v. Advantage Sales & Mktg., LLC, 78 N.E.3d

37, 50 (Mass. 2017). The dispositive question “is whether a

well-established public policy is served by denying the employer

the right freely to discharge an employee for engaging in

particular conduct.” Shea v. Emmanuel Coll., 682 N.E.2d 1348,

1349 (Mass. 1997). Whether discharging an at-will employee for

engaging in particular conduct violates public policy is a

question of law for the court, and an at-will employee bears the

burden of showing that it does. Murray, 821 F.3d at 90.


                                   24
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 25 of 31



     Massachusetts courts have delineated three categories of

justifications for termination of an at-will employee that

violate public policy: 1) “asserting a legally guaranteed right

(e.g., filing workers’ compensation claim)”; 2) “doing what the

law requires (e.g., serving on a jury)”; and 3) “refusing to do

that which the law forbids (e.g., committing perjury).” Id. at

89 (quoting Smith-Pfeffer v. Superintendent of the Walter E.

Fernald State Sch., 533 N.E.2d 1368, 1371 (Mass. 1989)). An

employee may also recover if she is terminated for performing

certain important public deeds not strictly required by the law.

Id. For example, employees are protected from discharge when

they make “an internal complaint . . . about the

alleged violation of the criminal law.” Shea, 682 N.E.2d at

1350. They are also protected when they “report, resist, or

refuse to participate in activity that presents a threat to

public health or safety,” Surprise v. Innovation Grp.,

Inc./First Notice Sys., Inc., 925 F. Supp. 2d 134, 148 (D. Mass.

2013). “[T]he alleged harm or threat to health and safety must

not be too remote or speculative.” Acher v. Fujitsu Network

Commc’ns, Inc., 354 F. Supp. 2d 26, 30 (D. Mass. 2005). On the

other hand, “the public policy exception does not protect at-

will employees from termination for performing generally

socially desirable duties or for raising workplace complaints

about internal company matters.” Murray, 821 F.3d at 89-90. “Nor

                                   25
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 26 of 31



does it extend so far as to cover all acts by an employee that

are directed to illegal, unsafe, or unethical conduct.”

Surprise, 925 F. Supp. 2d at 148.

          2.    Analysis

     Abbott seeks summary judgment on Plaintiff’s wrongful

termination claim on the basis that her internal reporting does

not implicate a sufficiently important public policy to justify

an exception to the at-will employment rule. Plaintiff’s

reporting of harassment from her supervisors and alleged

violations of company policy largely concerned internal matters

and are not protected activity for the purposes of a wrongful

termination claim. See Murray, 821 F.3d at 89-90.

     Plaintiff points to her internal reporting of pre-approval

promotion and off-label marketing activities in violation of

federal regulations. Internal reporting of alleged violations of

federal regulations intended to protect public health and

safety, such as those forbidding off-label marketing and pre-

approval promotion, implicate a sufficiently important public

policy and constitute protected activity. See Mercado v. Manny’s

T.V. & Appliance, Inc., 928 N.E.2d 979, 984-85 (Mass. App. Ct.

2010) (finding protected activity where the plaintiff objected

to conduct that violated state statutes intended to “protect

public health, safety, and welfare”); see also Murray, 821 F.3d

at 90 (explaining that termination “for refusing to participate

                                   26
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 27 of 31



in unlawful or deceptive conduct that directly compromise[s]

public safety” violates the public policy of Massachusetts).

     When all reasonable inferences are drawn in Plaintiff’s

favor, the record contains sufficient evidence for a jury to

conclude that she raised specific concerns about off-label

marketing of Xience and pre-approval promotion of Absorb. On

March 2, 2014, she emailed Curcio about what she called “key

events surrounding Abbott Vascular’s evolving tolerance for

noncompliance in the form of medical device off-label promotion

. . . and pre-approval promotion[.]” Dkt. No. 161-3 at 46. She

explained that Dr. Simonton encouraged her and other MSMs to

“proactively discuss off-label topics” with physicians to

increase revenue for the division. Id. at 47. Separately, she

told Curcio and Schutzel around the same time about Deible’s

presentation on Absorb at the CME conference.

     Abbott argues that Plaintiff has not provided any evidence

that Abbott terminated her because of this reporting. See Robert

Reiser & Co. v. Scriven, 130 F. Supp. 3d 488, 497 (D. Mass.

2015) (explaining that a plaintiff raising a wrongful

termination claim must “present evidence of a causal connection

between the protected activity and adverse employment action”).

Abbott has submitted an affidavit from Curcio, the ultimate

decisionmaker for Plaintiff’s termination, in which he explains

that he terminated Plaintiff because she did not return to work

                                   27
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 28 of 31



after her approved leave of absence ended or submit additional

medical documentation to justify an extension.

     Plaintiff does not dispute that she was asked to submit “an

updated medical certification form” to extend her leave past May

1, 2014 and was told that if she did not produce the requested

form or return to work, her continued absence would be

“recognized as a resignation.” Dkt. No. 161 ¶ 31, 38; Dkt. No.

169 ¶ 31, 38. Nor does Plaintiff dispute that she did not submit

that form.

     Under these circumstances, no reasonable jury could

conclude that Plaintiff’s accusations of wrongdoing were the

cause of her termination. While temporal proximity between

protected activity and the adverse employment decision can in

some circumstances support a claim of wrongful termination, it

is not dispositive. Strong evidence of a legitimate basis for

termination can outweigh even close temporal proximity. See

Straughn v. Delta Air Lines, Inc., 250 F.3d 23, 45 (1st Cir.

2001) (finding no triable issue of fact in wrongful discharge

case under New Hampshire law where “mere temporal proximity

. . . pale[d] to insignificance against the overwhelming weight

of the evidence underpinning the plainly legitimate rationale

for the discharge decision by [the employer]”).

     Curcio made clear that Plaintiff could retain her

employment by either returning to work as an MSM or submitting a

                                   28
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 29 of 31



medical certification from her physician to extend her leave.

Plaintiff chose not to take either action. Where Plaintiff was

offered an opportunity to continue her employment and declined

to pursue it, her protected activity cannot be said to have

caused her termination. She explains that she did not return

because she refused to engage in potentially unlawful acts set

forth in her performance goals to increase Absorb’s penetration

into the PCI Market prior to approval. She received this

performance goal in April 2014 while she was on FMLA leave. She

alleges this was an illegal directive. Abbott argues that the

goal did not apply to MSMs, who instead had a goal related to

“study awareness.” Even if the goal was improperly given to

Plaintiff, there is no evidence that she informed anyone at

Abbott that she was refusing to return because of this goal.

Accordingly, there is no reasonable inference that Abbott gave

her its ultimatum as a pretext for her refusal to engage in

unlawful acts. The undisputed evidence is that her employment

ended because she refused to return to work.

     Plaintiff has not raised the issue of constructive

discharge. However, because she proceeds pro se, I examine the

issue. The doctrine of constructive discharge prevents an

employer from escaping liability for wrongful discharge through

“a calculated effort to pressure [Plaintiff] into resignation

through the imposition of unreasonably harsh conditions.”

                                   29
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 30 of 31



Calhoun v. Acme Cleveland Corp., 798 F.2d 559, 561 (1st Cir.

1986) (quotation omitted). Even accepting Plaintiff’s claim that

she was asked to follow an illegal directive, the Court

concludes there is no evidence Abbott tried to pressure

Plaintiff to resign. Nor was Plaintiff otherwise subjected to

“working conditions . . . so onerous, abusive, or unpleasant

that a reasonable person in the employee’s position would have

felt compelled to resign.” Suarez v. Pueblo Int’l, Inc., 229

F.3d 49, 54 (1st Cir. 2000).

     Abbott is entitled to summary judgment on Count IV because

Plaintiff has failed to show a causal connection between her

allegations of wrongdoing and her termination.

III. Plaintiff’s Motion for Summary Judgment

     Plaintiff also moves for summary judgment on both her FCA

retaliation and wrongful termination claims. Abbott asks the

Court not to consider the motion because Plaintiff filed it a

week after the deadline set in the scheduling order, but the

Court need not address the timeliness of the motion. For the

reasons described above, Abbott is entitled to judgment as a

matter of law on the FCA retaliation claim because there is no

evidence Plaintiff engaged in protected conduct. Abbott is also

entitled to judgment as a matter of law on the wrongful

termination claim because no reasonable jury could conclude that

Plaintiff’s protected activity was the cause of her termination.

                                   30
     Case 1:14-cv-13155-PBS Document 191 Filed 11/06/19 Page 31 of 31



                                  ORDER

     Accordingly, Abbott’s motion for summary judgment (Docket

No. 159) is ALLOWED, and Plaintiff’s motion for summary judgment

(Docket No. 164) is DENIED.



SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Hon. Patti B. Saris
                                  Chief United States District Judge




                                   31
